Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Liyan Zhu, Reg# 71,580, on 5/12/2022, the application has been amended as follows: 
1. (Currently Amended) A method for providing dynamic configuration hierarchies, the method comprising:
storing a first version and a second version of a resource provided by a server computing device, the first version of the resource permitted for access by a first user group and the second version of the resource permitted for access by a second user group;
automatically providing, with an application server, first annotations indicating version information for the first version of the resource and second annotations indicating version information for the second version of the resource;
scanning class metadata for the resource via an application program interface (API), wherein the API is invoked using a transport protocol verb, wherein the resource is either a top-level object comprising one or more non-top-level objects or a non-top-level object and versions are specific to either top-level objects or to non-top-level objects, and wherein the class metadata includes at least the version information;
storing the class metadata in a repository in a hardware storage device;
receiving a first request to access the resource;
determining that the first request is from a member of the first user group and is permitted to access the first version of the resource and denied access to the second version of the resource;
validating version configurations of the resource, with the application server, using the class metadata from the repository in response to receiving the first request to access the resource;
matching the first request to the first version of the resource;
performing, in response to the matching of the first request to the first version of the resource, an update on at least a portion of the class metadata in the repository corresponding to an operation on the first version of the resource; and
providing the updated first version of the resource.

25.	(Currently Amended) A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to:
store a first version and a second version of a resource provided by a server computing device, the first version of the resource permitted for access by a first user group and the second version of the resource permitted for access by a second user group;
automatically provide, with an application server, first annotations indicating version information for the first version of the resource and second annotations indicating version information for the second version of the resource;
scan class metadata for the resource via an application program interface (API), wherein the API is invoked using a transport protocol verb, wherein the resource is either a top-level object comprising one or more non-top-level objects or a non-top-level object and versions are specific to either top-level objects or to non-top-level objects, and wherein the class metadata includes at least the version information;
store the class metadata in a repository in a hardware storage device;
receive a first request to access the resource;
determine that the first request is from a member of the first user group is permitted to access the first version of the resource and denied access to the second version of the resource;
validate version configurations of the resource, with the application server, using the class metadata from the repository in response to receiving the first request to access the resource;
match the first request to the first version of the resource;
perform, in response to the matching of the first request to the first version of the resource, an update on at least a portion of the class metadata in the repository corresponding to an operation on the first version of the resource; and
provide the updated first version of the resource.

31. (Currently Amended) A system comprising:
	a memory system;
	one or more hardware processing devices coupled with the memory system, the one or more hardware processing devices configurable to: 
store a first version and a second version of a resource provided by a server computing device, the first version of the resource permitted for access by a first user group and the second version of the resource permitted for access by a second user group;
automatically provide, with an application server, first annotations indicating version information for the first version of the resource and second annotations indicating version information for the second version of the resource;
scan class metadata for the resource via an application program interface (API), wherein the API is invoked using a transport protocol verb, wherein the resource is either a top-level object comprising one or more non-top-level objects or a non-top-level object and versions are specific to either top-level objects or to non-top-level objects, and wherein the class metadata includes at least the version information;
store the class metadata in a repository in a hardware storage device;
receive a first request to access the resource;
determine that the first request is from a member of the first user group is permitted to access the first version of the resource and denied access to the second version of the resource;
validate version configurations of the resource, with the application server, using the class metadata from the repository in response to receiving the first request to access the resource;
match the first request to the first version of the resource;
perform, in response to the matching of the first request to the first version of the resource, an update on at least a portion of the class metadata in the repository corresponding to an operation on the first version of the resource; and
provide the updated first version of the resource.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or fairly suggest providing an updated resource version, upon an API request being issued by a first user, of a first group, permitted to access a first version of the resource and a second user, of a second group, permitted to access a second version of the resource, via an application server, automatically providing first annotations indicating version information for the first version of the resource and second annotations indicating version information for the second version of the resource, scanning and storing class metadata for the resource via the API, wherein the API is invoked using a transport protocol verb (such as HTTP Get, HTTP PUT, or HTTP Delete), upon determining whether a first request is from a member of the first user group and if the permitted to access the first version of the resource and is denied access to the second version of the resource, validating version configurations of the resource, with the application server, using the class metadata from the repository in response to receiving the first request to access the resource and , in order to provide the updated first version of the resource to the requesting user, and executing, after matching the first request from the first user to the first version of the resource, an update on at least a portion of the class metadata in the repository corresponding to an operation on the first version of the resource, in order to provide the updated first version of the resource to the requesting user, in the specific manner and combinations recited in claims 1-6 and 25-36.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Chen et al (US 7,814,491), which teaches managing system resource requests using a container model, based on groups of users requesting services contained in a container;
(ii) 	US PG Pub Schwabe (US 2005/0138649), which discloses providing requested resource content verified via pre-stored API definitions;
(iii) 	NPL document "REST Method for Validating Credentials" –Stack Overflow, 04/07/2015; and
(iv) 	NPL document "How Do Developers React to API Deprecation" – Robbes et al, ACM Digital Library, 20th International Symposium on the Foundations of Software Engineering, Article No. 56, Pg. 1-11, 11/16/2012.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of providing an updated resource version, upon an API request being issued by a first user, of a first group, permitted to access a first version of the resource and a second user, of a second group, permitted to access a second version of the resource, via an application server, automatically providing first annotations indicating version information for the first version of the resource and second annotations indicating version information for the second version of the resource, scanning and storing class metadata for the resource via the API, wherein the API is invoked using a transport protocol verb (such as HTTP Get, HTTP PUT, or HTTP Delete), upon determining whether a first request is from a member of the first user group and if the permitted to access the first version of the resource and is denied access to the second version of the resource, validating version configurations of the resource, with the application server, using the class metadata from the repository in response to receiving the first request to access the resource and , in order to provide the updated first version of the resource to the requesting user, and executing, after matching the first request from the first user to the first version of the resource, an update on at least a portion of the class metadata in the repository corresponding to an operation on the first version of the resource, in order to provide the updated first version of the resource to the requesting user, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        
20220512